

SECRETARY’S CERTIFICATE
OF
PACIFIC CONTINENTAL CORPORATION


I hereby certify that I am the Secretary of Pacific Continental Corporation
(“Company”), located in Eugene, Oregon; and that I have been duly elected and am
presently serving in that capacity in accordance with the Bylaws of the Company.


I further certify that on February 13, 2007, the Board of Directors of the
Company held a meeting in which a quorum of directors was present.


I further certify that at the meeting of February 13, 2007, the following
resolution was approved by the directors present at the meeting.


Recital: In accordance with the provisions of the Bylaws of Pacific Continental
Corporation, Article II, Section 13, Director Compensation, the Board of
Directors desire to change the manner in which directors of the Company are
compensated, and that such change is to be effective retroactively to January 1,
2007.


Resolved: That retroactively effective to January 1, 2007 director compensation
shall be determined as follows:


Board of Director Meetings:
Chairman, $2,400 per meeting
Directors,  $1,900 per meeting


Committee Chair Retainer
Committee chairs receive a quarterly retainer as shown below:


Committee Meetings


 
 
Committee
Quarterly
Chair
Retainer
 
Meeting
Fee
Audit
In-person meetings
Scheduled telephone meetings
 
$1,500
 
$150
$100
ALCO
$500
$100
Compensation
$500
$100
Executive
$0
$100
Governance/Nominating
$500
$100





IN WITNESS WHEREOF, I have affixed my signature to this instrument on this day,
the 13th day of March 2007.




/s/ Shannon Coffin  
Shannon Coffin, Secretary
Pacific Continental Corporation